In re Jackson, Lionel; — Plaintiff; Applying for Supervisory and/or Remedial Writ, Parish of Jefferson, 24th Judicial District Court, Div. H, Nos. 94-6931; to the Court of Appeal, Fifth Circuit, No. 99-KH-899
Writ granted in part; otherwise denied; case remanded. The district court on September 22, 1995 pronounced an illegally lenient sentence for relator’s armed robbery convictions; the court then vacated only one of them before enhancing it pursuant to R.S. 15:529.1 on May 31, 1996. Because the remaining unenhanced armed robbery sentence remains illegally lenient as pronounced, the district court is ordered to correct the sentence under the procedures set out in State v. Harris, 93-1098 (La.1/5/96), 665 So.2d 1164. In all other respects, the application is denied.
TRAYLOR, J., not on panel.